                                 Case 2:20-cv-02674-VAP-AFM Document 57 Filed 02/26/21 Page 1 of 1 Page ID #:293




                                  1                                                                        JS-6
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Chris Langer,
                                  6                                               2:20-cv-02674-VAP-AFMx
                                                          Plaintiff,
                                  7                       v.                                    JUDGMENT
                                  8      Hai V. Dang, et al.,
                                  9                       Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14         Pursuant to the Order Granting Defendants’ Motion to Dismiss, IT IS
                                 15   ORDERED AND ADJUDGED that Plaintiff’s Complaint is DISMISSED WITH
                                 16   PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18   IT IS SO ORDERED.
                                 19
                                 20
                                         Dated:     2/26/21
                                 21                                                        Virginia A. Phillips
                                 22                                                    United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                             1
